United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-20132
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CARLOS ALBERTO TORUNO,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:05-CR-64-4
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Carlos Alberto Toruno pleaded guilty to conspiracy to

violate federal firearms law (Count One) and to making a false

statement in connection with the acquisition of a firearm (Count

Eight).   See 18 U.S.C. §§ 371, 922(a)(6).   Following a U.S.S.G.

§ 5K1.1 motion by the Government, the court sentenced Toruno to

33 months of imprisonment.

     Toruno now seeks reversal of his convictions on both counts.

Toruno argues that his plea to Count Eight was not knowing and

voluntary because the district court at rearraignment and the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20132
                                -2-

written plea agreement stated that the maximum statutory term of

imprisonment was five years instead of ten years.     See 18 U.S.C.

§ 924(a)(2).   Because Toruno did not object below, we review for

plain error.   United States v. Vonn, 535 U.S. 55, 58-59 (2002).

Toruno must show that an error occurred, the error was plain, and

the error affected his substantial rights.     United States v.

Olano, 507 U.S. 725, 732-35 (1993).

     The parties do not dispute that the district court

incorrectly admonished Toruno regarding the maximum term of

imprisonment and that the error was clear and obvious.     See

Olano, 507 U.S. at 734.   Toruno has not shown, however, that the

error affected his substantial rights.    In evaluating whether a

FED. R. CRIM. P. 11 error affected a defendant’s substantial

rights, we review the entire record to determine whether there

exists a “reasonable probability that, but for the error, [the

defendant] would not have entered the plea.”     United States v.

Dominguez Benitez, 542 U.S. 74, 83 (2004).     The district court

sentenced Toruno to a term of imprisonment far less than the

erroneously-stated maximum.   Toruno does not allege that he would

not have pleaded guilty had the district court and the plea

agreement stated the correct maximum term.   Toruno’s allegation

that he did not fully understand the consequences of his plea is

insufficient to show that the error affected his substantial

rights.   See United States v. Pierce, 5 F.3d 791, 792-94 (5th

Cir. 1993).
                             No. 06-20132
                                  -3-

     Toruno also argues that his statements at sentencing

constituted denials of guilt and that the district court erred in

accepting his pleas.    Because Toruno did not object below, our

review is for plain error only.     United States v. Brown, 328 F.3d
787, 789 (5th Cir. 2003).

     The record shows that Toruno unequivocally admitted the

facts stated by the Government in support of the charges.    Toruno

repeatedly affirmed his understanding of the charges against him,

the terms of the plea agreement, and his desire to plead guilty.

Toruno has not shown that the acceptance of his guilty pleas was

plain error.     See Olano, 507 U.S. at 734.

     AFFIRMED.